DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said spindle drive adjacent end" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansen (US 6,250,602).
	Regarding claim 1, Jansen discloses a proportioning valve (10) for a reverse osmosis system (intended use) comprising: a housing (including 38, 40, 42 and 72) having an internal cavity (the internal cavity formed between 14 and 22) with a reject water inlet (14) proximate one end of said housing; a reject water outlet (22) downstream of said reject water inlet; a needle valve assembly (the assembly including at least 26, 28, 105 and the actuator directly connected) for restricting flow of water from said reject water inlet to said reject water outlet, said needle valve assembly responsive to a sensor. (Col. 6, lines 39-50)
	Regarding claim 2, Jansen further discloses the proportioning valve of claim 1 wherein said needle valve assembly includes a spindle (26 and 28) having a shaped end portion at one end (the right most end of 26 with reference to Fig. 3 that is closest to 22), said spindle in communication with an actuating assembly (the assembly including at least 30, 32, 104) wherein said actuating assembly is responsive to said sensor such that movement of said actuating assembly causes axial or radial translation of said spindle and said shaped end portion of said spindle to form an orifice (the orifice at the base of 20 which 26 communicates with to open and close the passageway) with a complementary shaped portion of said internal housing or a complementary shaped component (the portion of 38 around where 20 is) within said internal housing to restrict water flow when said spindle is axially or radially translated, moving said spindle toward said complementary housing or said shaped component. (Col. 6, lines 39-50)
	Regarding claim 3, Jansen further discloses the proportioning valve of claim 2 wherein said spindle shaped end portion is cone-shaped (as shown in Fig. 2), and said complementary shaped portion of said internal housing is cone-shaped, or said complementary shaped component is cone-shaped. (see how at least the outer portion of 20 is cone shaped)
	Regarding claim 4, Jansen further discloses the proportioning valve of claim 1 wherein said needle valve assembly includes: a spindle (26 and 28) having a shaped end portion at one end (the right most end of 26 with reference to Fig. 3 that is closest to 22) and a threaded portion (96) at the opposite end, said shaped end portion of said spindle forming an orifice (the orifice at the base of 20 which 26 communicates with to open and close the passageway) with a complementary shaped portion of said internal housing or a complementary shaped component (the portion of 38 around where 20 is) within said internal housing; a spindle drive (the assembly including at least 30, 32, 104 which 26 is directly connected to as shown best in Fig. 3) in rotational communication with said spindle, said spindle being threadably inserted within a complementary threaded cavity (the threaded cavity that 96 is fit within as shown in Fig. 3) of said spindle drive, such that when said spindle drive is rotated, said threaded cavity of said spindle drive engages said threaded portion of said spindle, which drives said spindle either axially away from, or towards said complementary housing or said complementary shaped component, to restrict water flow when said spindle is moved toward said complementary housing or said complementary shaped component. (Col. 5, lines 3-49)
	Regarding claim 5, Jansen further discloses the proportioning valve of claim 4 including a motorized assembly (30, 32) responsive to said sensor such that engagement of said motorized assembly with said spindle drive causes axial translation of said spindle such that said shaped end portion of said spindle forms an orifice with said complementary shaped portion of said internal housing or said complementary shaped component within said internal housing. (Col. 6, lines 39-50)
	Regarding claim 6, Jansen further discloses the proportioning valve of claim 2 wherein said spindle includes a flange (the flanged portion at 78) having at least one slot or groove (78), and said housing internal cavity having at least one complementary axial projection (90) for receiving said at least one slot or groove to prohibit said spindle from rotating when said spindle is engaged by said actuating assembly. (Col. 5, lines 3-49)
	Regarding claim 7, Jansen further discloses the proportioning valve of claim 3 including a seal (94) situated proximate a junction of said spindle drive and said spindle, said seal assists in keeping reject water from entering the spindle drive side of said proportioning valve. (Fig. 3)
Regarding claim 8, Jansen further discloses the proportioning valve of claim 5 including an end cap (126) for securing said spindle drive within said housing, said end cap having an aperture (the aperture which receives 104) for receiving a shaped end protrusion (104) of said spindle drive adjacent end, said protrusion exiting said housing and said end cap, and slidably engaged with a mechanized worm wheel (58), such that when said worm wheel is rotated at a rotation that is responsive to a particular tank pressure, said spindle drive rotates and axially displaces said spindle. (Col. 5, line 3 through Col. 6, line 50)
	Regarding claim 9, Jansen further discloses the proportioning valve of claim 1 wherein said needle valve assembly includes a spindle (26 and 28) having a shaped end portion (the right most end of 26 with reference to Fig. 3 that is closest to 22) at one end and a threaded portion (96) at the opposite end, said spindle in communication with an actuating assembly (the assembly including at least 30, 32, 104 which 26 is directly connected to as shown best in Fig. 3), wherein said actuating assembly includes an electrical impulse driven motorized assembly or a non-electrical drive-driven gear assembly (30 and 32 is an electrical impulse driven motorized assembly), and is responsive to said sensor, said sensor sensing tank water pressure, water level in a pressurized or unpressurized storage tank, conductivity, or flow rate of said reject water, or any combination thereof (Col. 6, lines 39-50; the sensor is configured to sense pressure or temperature data), such that movement of said actuating assembly causes axial or radial translation of said spindle which moves said shaped end portion of said spindle towards a complementary shaped portion of said internal housing or a complementary shaped component (the portion of 38 around where 20 is) within said internal housing to form a restricting orifice (the orifice at the base of 20 which 26 communicates with to open and close the passageway) that restricts water flow.
	Regarding claim 10, Jansen further discloses the proportioning valve of claim 1 wherein said sensor senses tank water pressure, water level in a pressurized or unpressurized storage tank, conductivity, or flow rate of said reject water, or any combination thereof, in said reverse osmosis system. (Col. 6, lines 39-50; the sensor is configured to sense pressure or temperature data)
	Regarding claim 11, Jansen further discloses the proportioning valve of claim 2 wherein said spindle includes a threaded portion (96) opposite said shaped end portion, said threaded portion in rotational communication with an actuating assembly (the assembly including at least 30, 32, 104 which 26 is directly connected to as shown best in Fig. 3; Col. 5, lines 3-49), wherein said actuating assembly is responsive to said sensor such that movement of said actuating assembly causes axial and/or radial translation of said spindle and said shaped end portion of said spindle to form an orifice (the orifice at the base of 20 which 26 communicates with to open and close the passageway) with a complementary shaped portion of said internal housing or a complementary shaped component (the portion of 38 around where 20 is) within said internal housing to restrict water flow when said spindle is axially and/or radially translated, moving said spindle toward said complementary housing or said shaped component. (Col. 5, lines 3-49)
	Regarding claim 12, Jansen further discloses the proportioning valve of claim 1, wherein the proportioning valve is configured to be added to a residential reverse osmosis drinking water system that modulates the waste water flow in proportion to the product water flow based on input from said sensor. (the valve of Jansen is at least capable of being added to a residential reverse osmosis drinking water system as required in this limitation)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753